Citation Nr: 1829067	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  17-44 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected finger injury, fourth finger, left hand.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative arthritis of the left knee.

3.  Entitlement to service connection for left kidney renal cell carcinoma, status post left kidney nephrectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from July 1962 to December 1962, and from August 1963 to July 1967. 

These matters are before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In July 2012, the RO granted service connection for finger injury, fourth finger, left hand, evaluated as noncompensable, and denied a claim for service connection for a right knee disability.  

In July 2015, the Board remanded the claims for an initial compensable evaluation for service-connected finger injury, fourth finger, left hand, and service connection for a right knee disability, for additional development.

In March 2016, the RO denied a claim for service connection for left kidney renal cell carcinoma, status post left kidney nephrectomy.  

The issues of entitlement to service connection for a right knee disability, and entitlement to service connection for left kidney renal cell carcinoma, status post left kidney nephrectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected finger injury, fourth finger, left hand, is not shown to have been productive of an amputation of the ring finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-connected finger injury, fourth finger, left hand, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial compensable evaluation for his service-connected finger injury, fourth finger, left hand.  He argues that his symptoms include pain on bending his finger, and a swollen knuckle that is so large that he cannot wear a ring on his finger.  See Veteran's notice of disagreement, received in August 2012.

In July 2012, the RO granted service connection for finger injury, fourth finger, left hand, evaluated as noncompensable (0 percent disabling), with an effective date of December 9, 2011.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.71a, DC 5155, a 10 percent rating is warranted for: Ring finger, amputation of, without metacarpal resection, at proximal interphalangeal joint or proximal thereto. 

Under 38 C.F.R. § 4.71a, DC 5227, there is a maximum noncompensable rating for ankylosis of the ring or little finger.

Under 38 C.F.R. § 4.71a, DC 5230, for the ring or little finger, a maximum noncompensable evaluation is provided for any limitation of motion, whether it affects the minor or the major hand. 

Under 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand": 

(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion. 

 ...

(3) Evaluation of ankylosis of the index, long, ring, and little fingers: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.

For the purposes of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45 (f) (2017). 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, finger disability ratings are applicable.  38 C.F.R. § 4.69 (2017).

A VA hand and finger conditions disability benefits questionnaire (DBQ), dated in July 2012, shows that the Veteran was noted to have an inservice history of a soft tissue finger injury in 1965, and avulsion mechanism with swelling (his ring had to be cut off).  There was no mention of this injury upon separation from service, although stiffness and swelling were claimed.  There is no additional injury pattern historically.  The Veteran was noted to be right-handed.  The Veteran complained of flare-ups, specifically with overuse or prolonged gripping.  On examination, there was no limitation of motion, or evidence of painful motion.  The left ring finger had maximum flexion to 90 degrees at the MCP (metacarpophalangeal joint) and the PIP (proximal interphalangeal joint), and to 60 degrees at the DIP (distal interphalangeal joint).  For all joints, there was no swelling, erythema, tenderness, with the exception of 2/4 bony swelling at the DIP.  The Veteran was able to perform repetitive use testing with three repetitions, with no additional limitation of motion.  There was no gap between the thumb pad and the fingers post-test.  The Veteran was noted not to have any functional loss, or functional impairment of any finger.  There was no functional loss for the left hand, thumb, or fingers.  Left hand grip strength was 5/5.  There was no tenderness or pain to palpation for the joints or soft tissues of the left hand, including the thumb and fingers.  There was no ankylosis.  There were no related scars to his injury.  There were no abnormal findings on imaging studies.  There was no impact upon his ability to work.  The diagnosis was finger injury, fourth, left hand.

In July 2015, the Board remanded the claim for another examination, after noting that the Veteran claimed that he had an increase in severity of his left fourth finger symptoms.  

A VA hand and finger conditions DBQ, dated in December 2015, the Veteran complained of pain and limited motion in his finger and hand, and that he was unable to get a ring to fit over his finger.  The DBQ notes the following: the Veteran is right-handed.  On examination, the initial range of motion in the left hand was normal.  The left ring finger had maximum extension to 0 degrees at the MCP, PIP, and DIP.  Flexion was to 90 degrees at the MCP, 100 degrees at the PIP, and to 70 degrees at the DIP.  There was no gap between the thumb pad and the fingers.  Pain was noted on examination (upon flexion and extension), but it did not result in, or cause, functional loss.  There was no evidence of pain with use of the hand.  The Veteran was able to perform repetitive use testing with three repetitions, with no additional limitation of motion. The examiner could not estimate whether or not pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, explaining that the examination was not conducted at such a time.  Left hand grip strength was 5/5.  There was no muscle atrophy, and there was no ankylosis.  There were no associated scars from his injury.  A December 2015 X-ray was noted to show an old healed fracture of the proximal phalanx of the fourth digit.  The condition does not impact the Veteran's ability to perform any type of occupational task.  The diagnosis was left ring finger injury.  

The Board finds that the claim must be denied.  There is no evidence to show that the Veteran's service-connected disability is productive of an amputation of the left ring finger, without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  In this regard, both the July 2012 and December 2015 VA DBQs show that the examiners stated that the Veteran does not have such functional impairment of his left ring finger that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has considered whether an initial compensable evaluation is warranted for the Veteran's left ring finger based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  A noncompensable evaluation is the maximum rating allowable under DCs 5227 and 5230, and DC 5155 does not include consideration of limitation of motion.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  

The Board has considered the Veteran's statements that she should be entitled to an initial compensable evaluation.  The Veteran is competent to report his left ring finger symptoms, as these observations come to her through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial compensable evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

As described, the criteria for a compensable rating have not been met, and the Veteran's claim is denied.
Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 been obtained.  The Veteran has been afforded two examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An initial compensable evaluation for service-connected finger injury, fourth finger, left hand, is denied.


REMAND

With regard to the claim for service connection for a right knee disability, the Veteran primarily argues that service connection is warranted on a secondary basis, i.e., as caused or aggravated by his service-connected left knee disability.  See 38 C.F.R. § 3.310 (2017).  

In December 2015, the Veteran was afforded a VA examination for his left knee by P.S., RN.  The associated disability benefits questionnaire (DBQ) shows that the diagnosis was right knee strain.  The examiner concluded that the Veteran's right knee condition is less likely as not due to his military service, and that it is less likely as not secondary to his service-connected left knee arthritis.  The examiner explained that there is no evidence that the Veteran compensates for his left knee condition with his right lower extremity to any significant degree, and that there is no muscle atrophy when the left lower extremity is compared to the right.  He was noted to have mild degenerative arthritis of the right knee that is likely due to the normal aging process.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The Board finds that a remand is required for a supplemental opinion.  Briefly stated, the December 2015 VA opinion failed to explicitly discuss the possibility of secondary service connection based on aggravation of a nonservice-connected disability by a service-connected disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed Cir. 2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008) (most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two").  In this regard, the mere use of the word "secondary," without more, appears to be too vague to allow the Board to address the aggravation issue.  See e.g., El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)); Allen v. Brown, 7 Vet. App. 439, 449 (1995) (indicating that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation).  The Board parenthetically notes that a negative VA opinion as to the right knee, dated in July 2012, contains similar defects.  

On remand, a supplemental opinion should be obtained that specifically discusses the possibility that the Veteran's right knee disability has been aggravated (made worse) by his left knee disability.  

With regard to the claim for service connection for left kidney renal cell carcinoma, status post left kidney nephrectomy, the Veteran's awards include the Vietnam Service Medal, the Vietnam Campaign Medal, and the Combat Infantryman Badge.  Service in the Republic of Vietnam is conceded.  38 U.S.C. § 1116(f).  

Briefly stated, the Veteran's medical history shows that he was noted to have chronic renal failure as early as May 2007.  See renal ultrasound report from St. Lukes CDI Winghaven ("St. Luke's Hospital"), dated in May 2007.  St. Luke's Hospital reports show that in October 2015, he underwent a left laparoscopic nephrectomy, with a postoperative diagnosis of left renal mass.  The pathology report associated with his surgery notes renal cell carcinoma, mixed types, Fuhrman nuclear grade II, 3.5 centimeters (cm.), and carcinoma confined to the kidney.   

VA progress notes include notations of chronic kidney disease, stage 4, and renal osteodystrophy.  Between 2016 and 2017, there are several notations of RCC (renal cell carcinoma) status post left nephrectomy that "may potentially be due to history of agent orange exposure," and CKD (chronic kidney disease) Stage IV "likely from long-standing HTN (hypertension) in conjunction with solitary kidney after nephrectomy due to RCC which may have been due to his exposure to agent orange."

Although kidney cancers are not listed among the diseased associated with exposure to certain herbicide agents, see 38 C.F.R. § 3.309 (2017), the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran has not yet been afforded an examination, and an etiological opinion has not been obtained.  Under the present circumstances, as there are indications in the medical records that the Veteran's kidney cancer may be due to exposure to Agent Orange, the Board finds that the Veteran should be afforded an examination, and that an etiological opinion should be obtained.  McLendon.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the file to the examiner who conducted the December 2015 VA knee and lower leg examination (or if not available, to another examiner).  If the following question cannot be answered without a physical examination, one should be scheduled.  The examiner should answer the following question: 

Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's right knee disability has been aggravated (i.e. made worse by the service connected disability) by his service-connected left knee disability?  Why or why not?

If aggravation is found, the examiner must identify the baseline level of severity of the nonservice-connected right knee disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  If this cannot be done, it should be explained why.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as "any increase  in  severity  of  a  nonservice-connected  disease  or  injury  that  is  proximately due to or the result of a service-connected disease or injury, and not due  to  the  natural  progress  of  the  nonservice-connected  disease."

2.  Schedule the Veteran for a VA examination to address the etiology of his left kidney renal cell carcinoma, status post left kidney nephrectomy.  The examiner should be informed that the Veteran's active duty was between July 1962 and July 1967, that he had service in Vietnam, and is presumed to have been exposed to herbicides, such as Agent Orange, therein. The examiner should answer the following question:

Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's left kidney renal cell carcinoma, status post left kidney nephrectomy, was manifested during, or otherwise caused by, active duty service or any incident therein, to include as due to Agent Orange exposure.  Why or why not? 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


